EXHIBIT 10.4

ASSIGNMENT OF MANAGEMENT AGREEMENT

AND SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Assignment”) is made as of February 3, 2012, by TNP SRT WOODLAND
WEST, LLC, a Delaware limited liability company, having its principal place of
business at 1900 Main Street, Suite 700, Irvine, California 92614 (“Borrower”),
to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“Lender”), and is consented and agreed to by TNP PROPERTY MANAGER, LLC, a
Delaware limited liability company, having its principal place of business at
1900 Main Street, Suite 700, Irvine, California 92614 (“Manager”).

RECITALS:

A. Borrower by its promissory note of even date herewith given to Lender (as the
same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”) is indebted to
Lender in the principal sum of TEN MILLION TWO HUNDRED THOUSAND AND NO/100
DOLLARS ($10,200,000.00) (the “Loan”) advanced pursuant to that certain Loan
Agreement of even date herewith between Borrower and Lender (as the same may
hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”). All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement.

B. The Loan is secured by, among other things, that certain Deed of Trust,
Assignment of Leases and Rents and Security Agreement (as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Mortgage”), dated as of the date hereof, which
grants Lender a first priority lien on the property encumbered thereby and known
as Woodland West Marketplace in Arlington, Texas (the “Property”) the Note, the
Loan Agreement, the Mortgage, this Assignment and any of the other documents
evidencing or securing the Loan or executed or delivered in connection therewith
are collectively referred to as the “Loan Documents.”

C. Pursuant to that certain Property Management Agreement, dated the date
hereof, between Borrower and Manager (the “Management Agreement”) (a true and
correct copy of which Management Agreement is attached hereto as Exhibit A),
Borrower engaged Manager exclusively to rent, lease, operate and manage the
Property and Manager is entitled to certain management and other fees (the
“Management Fees”) thereunder.

D. Lender requires as a condition to the making of the Loan that Borrower assign
the Management Agreement and that Manager subordinate its interest under the
Management Agreement in lien and payment to the Loan Agreement and other Loan
Documents as set forth below.



--------------------------------------------------------------------------------

AGREEMENT

For good and valuable consideration the parties hereto agree as follows:

1. Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender
all of Borrower’s right, title and interest in and to the Management Agreement,
said transfer and assignment to automatically become a present, unconditional
assignment, at Lender’s option, in the event of a default by Borrower under the
Loan Agreement or any of the other Loan Documents.

2. Subordination of Management Agreement. The Management Agreement and any and
all liens, rights and interests (whether choate or inchoate and including,
without limitation, all mechanic’s and materialmen’s liens under applicable law)
owed, claimed or held, by Manager in and to the Property, are and shall be in
all respects subordinate and inferior to the liens and security interests
created or to be created for the benefit of Lender, and securing the repayment
of the Note and the obligations under the Loan Agreement including, without
limitation, those created under the Mortgage covering, among other things, the
Property, and filed or to be filed of record in the public records maintained
for the recording of mortgages in the jurisdiction where the Property is
located, and all renewals, extensions, increases, supplements, amendments,
modifications or replacements thereof.

3. Termination. At such time as the Loan is paid in full and the Mortgage is
released or assigned of record, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Management Agreement shall terminate.

4. Estoppel. Manager represents and warrants that (a) the Management Agreement
is in full force and effect and has not been modified, amended or assigned other
than pursuant to this Assignment, (b) neither Manager nor Borrower is in default
under any of the terms, covenants or provisions of the Management Agreement and
Manager knows of no event which, but for the passage of time or the giving of
notice or both, would constitute an event of default under the Management
Agreement, (c) neither Manager nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Management Agreement and
(d) the Management Fees and all other sums due and payable to the Manager under
the Management Agreement as of the date hereof have been paid in full.

5. Agreement by Borrower and Manager. Borrower and Manager hereby agree that
upon the occurrence of an Event of Default under the Loan Agreement or any of
the other Loan Documents during the term of this Assignment or upon the
occurrence of any event which would entitle Lender to terminate, or cause the
termination of, the Manager or the Management Agreement in accordance with the
terms of the Loan Documents, (a) Manager shall, at the request of Lender,
continue to perform all of Manager’s obligations under the terms of the
Management Agreement with respect to the Property, or (b) at the option of
Lender exercised by written notice to Borrower and Manager, Borrower and Manager
shall immediately terminate the Management Agreement and Manager shall transfer
its responsibility for the management of the Property to a Qualified Manager
selected by Lender.

 

2



--------------------------------------------------------------------------------

6. Receipt of Management Fees. Borrower and Manager hereby agree that Manager
shall not be entitled to receive any Management Fees or other fee, commission or
other amount payable to Manager under the Management Agreement for and during
any period of time that any Event of Default under the Loan Agreement or any of
the other Loan Documents has occurred and is continuing; provided, however, that
notwithstanding anything to the contrary, (a) Manager shall not be obligated to
return or refund to Lender any Management Fee or other fee, commission or other
amount already received by Manager prior to the occurrence of such Event of
Default, and to which Manager was entitled under this Assignment, and (b) in the
event Borrower loses possession of the Property in connection with exercise by
Lender of its rights or remedies pursuant to this Assignment, the Note, the
Mortgage, the Loan Agreement or the other Loan Documents, Manager shall be
entitled to collect any Management Fee or other fee, commission or other amount
accrued but unpaid prior to the occurrence of such Event of Default, and to
which Manager was entitled under this Assignment.

7. Consent and Agreement by Manager. Manager hereby acknowledges and consents to
this Assignment and the terms and provisions of Section 9.4 of the Loan
Agreement. Manager agrees that it will act in conformity with the provisions of
this Assignment, such provisions of the Loan Agreement and Lender’s rights
hereunder or otherwise related to the Management Agreement. In the event that
the responsibility for the management of the Property is transferred from
Manager in accordance with the provisions hereof, Manager shall, and hereby
agrees to, fully cooperate in transferring its responsibility to a new
management company and effectuate such transfer no later than thirty (30) days
from the date the Management Agreement is terminated. Further, Manager hereby
agrees (a) not to contest or impede the exercise by Lender of any right it has
under or in connection with this Assignment; and (b) that it shall, in the
manner provided for in this Assignment, give at least thirty (30) days prior
written notice to Lender of its intention to terminate the Management Agreement
or otherwise discontinue its management of the Property.

8. Lender’s Agreement. So long as Borrower is not in default (continuing beyond
any applicable grace period) under this Assignment, the Loan Agreement or the
other Loan Documents and a Cash Sweep Period is not in effect under the Loan
Agreement, Lender agrees to permit any sums due to Borrower under the Management
Agreement to be paid directly to Borrower.

9. Further Assurances. Manager further agrees to (a) execute such affidavits and
certificates as Lender shall require to further evidence the agreements herein
contained, (b) on request from Lender, furnish Lender with copies of such
information as Borrower is entitled to receive under the Management Agreement
and (c) cooperate with Lender’s representative in any inspection of all or any
portion of the Property. Manager hereby acknowledges that some, or all, permits,
licenses and authorizations necessary for the use, operation and maintenance of
the Property (the “Permits”) may be held by, or on behalf of, the Manager. By
executing this Agreement, Manager (i) agrees that it is holding or providing all
such Permits for the benefit of Borrower and (ii) hereby agrees that as security
for the repayment of the Debt by Borrower in accordance with the Loan Agreement,
to the extent permitted by applicable law, Manager hereby

 

3



--------------------------------------------------------------------------------

grants to Lender a security interest in and to the Permits. Moreover, Manager
hereby agrees that, upon an Event of Default under the Loan Agreement or any of
the other Loan Documents, it will assign the Permits to Lender if such Permits
are assignable or otherwise continue to hold such Permits for the benefit of
Lender until such time as Lender can obtain such Permits in its own name or the
name of a nominee.

10. Assignment of Proceeds. Manager acknowledges that, as further security for
the Note, (i) Borrower has executed and delivered to Lender as part of the
Mortgage an assignment of leases and rents, assigning to Lender, among other
things, all of Borrower’s right, title and interest in and to all of the
revenues of the Property and (ii) Borrower and Lender, among others, have
entered into that certain Cash Management Agreement of even date herewith (the
“Cash Management Agreement”), pursuant to which Borrower has agreed that any
Rents, and other income and proceeds from the Property are to be deposited
directly into an account of the Lender established pursuant to the Lockbox
Account (as defined in the Cash Management Agreement).

11. Manager Not Entitled to Rents. Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for Borrower and Manager
has no right to, or title in, the Rents. Notwithstanding anything to the
contrary in the Management Agreement, the Manager acknowledges and agrees that
the Rents are the sole property of Borrower, encumbered by the lien of the
Mortgage and other Loan Documents in favor of Lender. In any bankruptcy,
insolvency or similar proceeding the Manager, or any trustee acting on behalf of
the Manager, waives any claim to the Rents other than as such Rents may be used
to pay the fees and compensation of the Manager pursuant to the terms and
conditions of the Management Agreement.

12. Governing Law.

(a) THIS ASSIGNMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
BORROWER AND MANAGER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS ASSIGNMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW

 

4



--------------------------------------------------------------------------------

YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER AND MANAGER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS ASSIGNMENT, AND THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, MANAGER OR BORROWER
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER AND MANAGER WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER AND MANAGER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER AND
MANAGER DO HEREBY DESIGNATE AND APPOINT

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREE THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER OR MANAGER IN THE MANNER PROVIDED HEREIN SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER OR MANAGER
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER AND
MANAGER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

13. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or

 

5



--------------------------------------------------------------------------------

sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section):

 

If to Manager:   

TNP Property Manager, LLC

1900 Main Street, Suite 700

Irvine, California 92614

  

Attention: James Wolford

Facsimile No.: (949) 252-0212

With a copy to:   

Kaplan Voekler Cunningham Frank, PLC

7 East 2nd Street

Richmond, Virginia 23218-2470

  

Attention: Thomas G. Voekler

Facsimile No.: (804) 525-1794

If to Lender:   

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

  

Attention: Joseph E. Geoghan

Facsimile No.: (212) 834-6029

with a copy to:   

JPMorgan Chase Bank, National Association

Four New York Plaza, 20th Floor

New York, NY 10004

  

Attention: Nancy Alto

Facsimile No.: (212) 623-4779

   and    Katten Muchin Rosenman LLP    550 South Tryon Street, Suite 2900   
Charlotte, North Carolina 28202    Attention: Daniel S. Huffenus, Esq.   
Facsimile No.: (704) 344-3056 If to Borrower:   

TNP SRT Woodland West, LLC

1900 Main Street, Suite 700

Irvine, California 92614

  

Attention: James Wolford

Facsimile No.: (949) 252-0212

With a copy to:   

Kaplan Voekler Cunningham Frank, PLC

7 East 2nd Street

Richmond, Virginia 23218-2470

  

Attention: Thomas G. Voekler

Facsimile No.: (804) 525-1794

 

6



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. For purposes of
this Section 13, the term “Business Day” shall mean a day on which commercial
banks are not authorized or required by law to close in New York, New York. Any
party by notice to the others may designate additional or different addresses
for subsequent notices or communications.

14. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower, Lender or Manager, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

15. Liability. This Assignment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

16. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

17. Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

18. Duplicate Originals, Counterparts. This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

19. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

20. Miscellaneous.

(a) Wherever pursuant to this Assignment (i) Lender exercises any right given to
it to approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Lender, or (iii) any other decision or determination is to be made by Lender,
the decision of Lender to approve or disapprove, all decisions that arrangements
or terms are satisfactory or not satisfactory and all

 

7



--------------------------------------------------------------------------------

other decisions and determinations made by Lender, shall be in the sole and
absolute discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Assignment it is provided that Borrower shall pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in-house staff or otherwise.

(c) If more than one Person has executed this Agreement as “Borrower” or as
“Manager,” the obligations of all such Persons hereunder shall be joint and
several.

21. Exculpation. The provisions of Section 9.3 of the Loan Agreement are hereby
incorporated by reference into this Assignment to the same extent and with the
same force as if fully set forth herein.

[NO FURTHER TEXT ON THIS PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

BORROWER: TNP SRT WOODLAND WEST, LLC, a Delaware limited liability company By:  
TNP SRT Woodland West Holdings, LLC, a Delaware limited liability company, its
sole member   By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its sole member     By:   TNP Strategic Retail Trust, Inc.,
a Maryland corporation, its general partner       By:  

/s/ James Wolford

      Name:   James Wolford       Title:   CFO, Treasurer and Secretary LENDER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America By:  

/s/ Jennifer Lewin

  Name:   Jennifer Lewin   Title:   Vice President MANAGER: TNP PROPERTY
MANAGER, LLC, a Delaware limited liability company By:  

/s/ James Wolford

  Name:   James Wolford   Title:   CFO

Signature Page – Assignment of Management Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT AGREEMENT

[See attached]